Exhibit 10.2



 



RELEASE AND COVENANT NOT TO SUE

 

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Leviston
Resources LLC (“Leviston” or “Releasor”), in consideration of a certain
Settlement Agreement between Releasor and Precipio, Inc. (“Precipio” or
“Releasee”) of even date herewith (the “Settlement Agreement”), the issuance of
the Convertible Note (as defined in the Settlement Agreement) to Releasor and
performance by the Company of its obligations pursuant to the Transaction
Documents (as defined in the Settlement Agreement) and other good and valuable
consideration received from Releasee, the receipt and sufficiency of which is
hereby acknowledged, release and discharge the Releasee and Releasee’s partners,
members, shareholders, affiliates, subsidiaries, sister companies, officers,
directors, agents, attorneys, insurers, heirs, executors, administrators,
successors and assigns from all causes of action, suits, debts, claims, liens,
sums of money, accounts, balances, retainages, reckonings, bonds, bills,
covenants, contracts, mortgages, notes, agreements, controversies, promises,
variances, trespasses, judgments, executions and demands whatsoever, in law, in
admiralty and in equity, which Releasor and/or the Releasor’s successors and
assigns ever had, now have or hereafter can, shall or may have, solely with
respect to, arising from or concerning, the Damage Obligations (as defined in
the Settlement Agreement), excepting only the obligations of the Company set
forth in the Settlement Agreement and the other Transaction Documents (such
released matters, collectively, the “Released Matters”).

 

The words “Releasee” and “Releasor” include all releasors and releasees under
this Release.

 

This RELEASE may not be changed orally.

 



 1 

 

 

 

The Releasor expressly waives any statutory provisions that might prevent it
from completely releasing the Released Matters.

 

The Releasor covenants, to the maximum extent permitted by law, that neither it
nor any entity that may become its successor or assign after the date of this
RELEASE, will at any time hereafter, file, commence or maintain or authorize or
permit any third party to file, commence or maintain on its behalf, any
proceeding before any federal, state or local court, administrative body or
authority or arbitral organization or other tribunal against the Releasee,
arising out of or related to the Released Matters.

  

IN WITNESS WHEREOF, Releasor have executed this RELEASE on the ___th day of
January 2019.

 





  LEVISTON RESOURCES LLC                   By:       Name:       Title:  

  

 

STATE OF NEW YORK )     ) ss. COUNTY OF NEW YORK )  

 

On this ____ day of January, 2019, before me, the undersigned, personally
appeared ______________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same, and that
by his/her signature on the instrument, the individual or the person upon behalf
of which the individual acted, executed the instrument.

  



      NOTARY PUBLIC



 

 2 

 



 

RELEASE AND COVENANT NOT TO SUE

 

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT PRECIPIO,
INC. (“Precipio” or “Releasor”), in consideration of a certain Settlement
Agreement between the Releasor and Leviston Resources LLC (“Leviston” or
“Releasee”) of even date herewith (the “Settlement Agreement”) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, release and discharge Releasee and Releasee’s partners, members,
officers, directors, agents, attorneys, heirs, executors, administrators,
successors and assigns from all causes of action, suits, debts, claims, liens,
sums of money, accounts, balances, retainages, reckonings, bonds, bills,
covenants, contracts, mortgages, notes, agreements, controversies, promises,
variances, trespasses, judgments, executions and demands whatsoever, in law, in
admiralty and in equity, which Releasor and/or the Releasor’s successors and
assigns ever had now have or hereafter can, shall or may have, for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to, and including, the date of this RELEASE (the “Released Matters), excepting
only the obligations of the Investor set forth in the Settlement Agreement and
the other Transaction Documents (as defined in the Settlement Agreement).

 

The words “Releasee” and “Releasor” include all releasors and releasees under
this Release.

 

This RELEASE may not be changed orally.

 

The Releasor expressly waives any statutory provisions that might prevent it
from completely releasing the Released Matters.

 



 1 

 

 

The Releasor covenants, to the maximum extent permitted by law, that neither it
nor any entity that may become its successor or assign after the date of this
RELEASE, will at any time hereafter, file, commence or maintain or authorize or
permit any third party to file, commence or maintain on its behalf, any
proceeding before any federal, state or local court, administrative body or
authority or arbitral organization or other tribunal against the Releasee,
arising out of or related to the Released Matters.

 

IN WITNESS WHEREOF, Releasor have executed this RELEASE on the __ day of January
2019.

 





  PRECIPIO, INC.                   By:       Name:       Title:  

   

 

STATE OF NEW YORK )     ) ss. COUNTY OF NEW YORK )  

 

On this day of January, 2019, before me, the undersigned, personally appeared
________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same, and that
by his/her signature on the instrument, the individual or the person upon behalf
of which the individual acted, executed the instrument.

 

 



      NOTARY PUBLIC

 



 2 

 

 

